Citation Nr: 1622864	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include due to herbicide exposure and coronary artery disease.

2.  Entitlement to service connection for residuals of a stroke, to include as due to herbicide exposure and coronary artery disease.

3.  Entitlement to service connection for blood disorder, to include idiopathic thrombocytopenic purpura, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1961 to June 1982.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction AOJ)).

The issue of entitlement to service connection for blood disorder, to include idiopathic thrombocytopenic purpura, as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or to a compensable degree within one year of service discharge, and is not attributable to service.

2.  Hypertension was not caused or aggravated by a service-connected disease or injury.

3.  The evidence of record does not establish a current diagnosis of a stroke or residuals of a stroke.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, is not presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a stroke or stroke residuals have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied with a February 2009 letter from the RO to the Veteran.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
Here, the RO obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  

The Board previously remanded the appeal to afford the Veteran a VA examination in relation to his claims.  See Board Remand dated March 18, 2015.  Upon remand, the Veteran was afforded several VA examinations in September 2015.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  As such, the Board finds that the September 2015 VA examinations are adequate to make a determination on the claims being decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the RO substantially complied with the February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders). 

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claims, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required with respect to the claims being decided.

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (e).  The Board notes that the list of diseases associated with exposure to certain herbicide agents does not include either hypertension or stroke or stroke residuals.  38 C.F.R. § 3.309(e). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Hypertension

The Veteran avers that his current hypertension disability stems from his service-connected coronary artery disease.  Specifically, the Veteran indicates that, even though his coronary artery disease was diagnosed after his hypertension, the hypertension was a "precursor" to his coronary artery disease, and thus, due to his coronary artery disease.  See VA Form 9 dated December 17, 2013; Statement in Support of Claim dated March 11, 2014.  

As a preliminary matter, the Board notes that the Veteran was diagnosed with coronary artery disease in 2010, and was service-connected for that disease in February 2012.  See VA Examination dated July 21, 2011; Rating Decision dated February 3, 2012.  The effective date of award for service connection is June 8, 2010.

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  M-21 Part III.iv.4.E.1.a.  A compensable, 10 percent rating for hypertension is warranted for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records are silent for any complaints, treatment, or manifestations of hypertension.  Upon entrance, the Veteran's blood pressure was noted as 130/71; all relevant systems were normal.  See Service Treatment Record dated April 1, 1961.  Throughout service, the Veteran was afforded several periodic examinations and upon retirement, received one last examination.  During those times, the Veteran's systolic readings ranged from 110 at the lowest to 124 at the highest; the Veteran's diastolic readings ranged from 60 at the lowest to 74 at the highest.  See Service Treatment Records dated January 20, 1969, December 7, 1970, January 31, 1974, September 18, 1974, February 2, 1978, February 3, 1979, February 20, 1980, and December 8, 1981.  At no point during service was the Veteran diagnosed with hypertension or noted to have high blood pressure.  On his December 1981 retirement examination, the Veteran denied a history of high or low blood pressure.

The earliest indication of hypertension in the record is in 2001.  At that time, the Veteran was noted to have elevated blood pressure and was prescribed medications to control his hypertension.  See Private Treatment Records dated February 23, 2001.  Since then, treatment records demonstrate ongoing treatment, in the form of prescribed medications, for the Veteran's hypertension.  However, no treating physician has provided an etiology as to the Veteran's hypertension.  

The Veteran was afforded a VA examination in relation to his claim.  At the time of the examination, the examiner noted that the Veteran's hypertension involved continuous medication.  Upon examination and the review of the entire record, the examiner opined that the Veteran's hypertension was less likely than not due to or aggravated by the Veteran's service-connected coronary artery disease.  In so finding, the examiner noted that hypertension is a life event, while coronary artery disease is a physical obstruction in the arteries.  The examiner further noted that coronary artery disease cannot cause systemic hypertension throughout the rest of the body.  Furthermore, the Veteran continued to have significant hypertension after he had a coronary artery bypass grafting; thus the Veteran's hypertension was a separate and distinct condition.  As for aggravation, the examiner reasoned that the Veteran's hypertension course is consistent with the normal progression of the disease, which was well-established prior to the coronary artery disease diagnosis.  

As for direct service connection, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his period of service, specifically his exposure to Agent Orange.  The examiner referenced an Agent Orange report from 2012, which indicated that there was limited or suggestive evidence of an association between Agent Orange exposure and hypertension in those veterans who were directly involved in the active spraying of Agent Orange on a daily basis and those who were specifically assigned to the Army Chemical Corps.  However, in other Vietnam veterans, those whose duties did not involve service in the Army Chemical Corps, there was no increased risk for hypertension based on exposure to Agent Orange.  See VA Examination dated September 15, 2015. 

Upon consideration of all the evidence of record, the Board finds that service connection for the Veteran's hypertension disability is not warranted on a direct, secondary, or presumptive basis.  As for direct service-connection, there is no lay or medical evidence that the Veteran had any manifestations of hypertension while in service.  His blood pressure readings were consistently below the threshold for diagnosing hypertension as defined in M-21, there was no medical diagnosis of hypertension, and the Veteran himself denied a history of high blood pressure upon separation.  Thus, the in-service element is lacking.  Holton, supra.  

As for available presumptions, there is no lay or medical evidence of hypertension being manifest to a compensable degree within one year of separation from active service.  See 38 C.F.R. § 3.309(a); 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, there is no lay or medical evidence of continuity of hypertensive symptoms since service.  See 38 C.F.R. § 3.303(b).  Based on VA regulations, hypertension is not a disease entitled to the Agent Orange presumption.  See 38 C.F.R. § 3.309(e).

Further, the Board acknowledges that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates in the Federal Register, which contain the same analysis with respect to hypertension.  See, e.g., 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This information holds some probative value in support of the claim. 

However, the VA examiner referenced more recent literature which discussed an increased risk of hypertension for Veterans who served in the U.S. Army Chemical Corps, but no increased risk for Veterans who were not actively involved in spraying herbicides.  Overall, the Board finds that the VA examiner opinion greatly outweighs the research studies suggesting a potential relationship between herbicide exposure and hypertension as the examiner applied the available research to the specific facts of this case.

Lastly, the Board finds that the credible, probative evidence does not establish a link between the Veteran's hypertension and his service-connected coronary artery disease.  The most probative evidence consists of the VA examiner's opinion that coronary artery disease cannot cause systemic hypertension, that the Veteran's hypertension was shown to be a separate and distinct disease process from coronary artery disease, and that hypertension which existed prior to coronary artery disease demonstrated the normal progress of the disorder since the diagnosis of coronary artery disease.

In so finding, the Board has considered the Veteran's lay statements and arguments, specifically, that his hypertension is related to his service-connected coronary artery disease.  See VA Form 9 dated December 17, 2013; Statement in Support of Claim dated March 11, 2014.  As noted before, the Veteran is competent to attest to any symptoms he has related to his various diagnoses, or to such matters as readings from a blood pressure machine.  Layno, supra.  Here, the Veteran has not directly alleged the onset of hypertension in service and has not reported specific blood pressure readings before and after the onset of coronary artery disease.  More importantly, the Board finds that the Veteran is not competent to speak to the more complex issue of the nature and etiology of hypertension, to include a nexus between his service-connected disability and his hypertension.  Such an opinion requires specialized medical knowledge and training.  The only competent medical evidence of record indicates that the Veteran's hypertension is unrelated to his coronary artery disease.  

After a review of the entire record, the Board finds that the competent and credible evidence of record does not link the Veteran's hypertension to his service-connected coronary artery disease or his period of service, to include his exposure to Agent Orange.  The probative evidence in the record demonstrates that the Veteran's hypertension did not manifest during service, during the one year period following discharge, or continuously after separation.  Additionally, the probative evidence does not establish hypertension being caused or aggravated by service-connected disability.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of his claim, and service connection for hypertension is not warranted.  

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Stroke and Stroke Residuals

The Veteran's service treatment records do not show any treatment for a stroke or stroke residuals in service.  

The evidence of record demonstrates that the Veteran had a stroke in 2005.  At that time, treating physicians noted that the Veteran had slurred speech.  See Private Treatment Record dated April 7, 2005.  However, subsequently, the Veteran's symptoms resolved.  See Private Treatment Records dated April 12, 2005 and May 24, 2005.  No treating physician has assigned an etiology of the Veteran's 2005 stroke.  Further, ever since the Veteran's slurred speech resolved, no treating physician has noted any residuals of the 2005 stroke.

The Veteran was afforded a VA examination in relation to his claim.  At that time, the examiner noted that the Veteran took aspirin as a preventative measure.  Upon examination, there was no evidence of any of the following: muscle weakness in upper or lower extremities, pharynx, larynx, or swallowing conditions, respiratory conditions, bowel or voiding impairment, or mental conditions related to the stroke.  The examiner noted that the Veteran had obstructive sleep apnea, but the diagnosis was unrelated to the 2005 stroke.  The Veteran had normal speech and gait and normal strength in all extremities.  The examiner noted that the Veteran had no residuals from his stroke, and has remained asymptomatic since 2005.  See VA Examination dated September 15, 2015.  

Here, the Veteran filed his service connection claim in February 2009.  The probative evidence reflects that he incurred a stroke in 2005 - approximately 4 years prior to the appeal period.  While the record demonstrates that the Veteran had a stroke before the relevant appeal period, there is no evidence that the Veteran has a current disability - namely, any residuals stemming from his 2005 stroke contemporaneous in time to filing this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The Board recognizes that the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Here, the Veteran did have a stroke, which resulted in slurred speech.  However, the evidence demonstrates that such residuals resolved shortly after and have not been present for several years before the appeal period.  See Private Treatment Records dated April 12, 2005 and May 24, 2005; VA Examination dated September 15, 2015.  The weight of the credible, competent evidence of record does not show a current disability of the central nervous system or any stroke residuals as contemplated by the regulations.  

The Board incidentally notes that service connection for coronary artery disease was not in effect at the time of the stroke and immediately thereafter.  As such, the potential issue as to whether coronary artery disease caused or aggravated the 2005 stroke is not implicated.

In so holding, the Board has considered the Veteran's lay statements concerning having current stroke residuals.  He is competent to describe symptoms that he is able to perceive through the use of his senses, as well as what he has been told.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning whether there are any current stroke residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion of currently manifesting stroke residuals lacks probative value. 

Given the above, the weight of the evidence is against a finding that the Veteran has a current disability related to his 2005 stroke, and thus service-connection may not be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a stroke is denied.


REMAND

The Board finds that the claim remaining at issue must be remanded for further development.  The Veteran claims that his blood condition, specifically his chronic immune thrombocytopenic purpura (ITP), is related to his period of service or his service-connected coronary artery disease.  See VA Form 9 dated December 17, 2013 and Statement in Support of Claim dated March 11, 2014.  The record demonstrates that, in 2011, the Veteran was afforded a VA Examination in relation to his claim.  At that time, the examiner noted that the Veteran has a history of ITP and a splenectomy in 2010.  Subsequent to the splenectomy, the Veteran's ITP stabilized.  See VA Examination dated July 21, 2011.  As the diagnosis and splenectomy both occurred during the appeal period, remand is necessary to assess the nature and etiology of the Veteran's disability.  The examiner's medical opinion should address both theories of entitlement - direct and secondary service connection. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's ITP.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After records development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his ITP.  The examination should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.

The examiner should state (a) whether it is at least as likely as not (i.e. 50 percent or more probable) that the Veteran's ITP and/or splenectomy was proximately due to, the result of, or aggravated by the Veteran's period of service, to include his exposure to Agent Orange; and (b) whether it is at least as likely as not that the diagnosis identified is proximately due to, the result of, or aggravated by the Veteran's service-connected coronary artery disease.

The examiner should accept a current diagnosis of ITP even if currently resolved, and should give a clear rationale for all opinions and discuss the facts and medical principles involved.

3.  When the development requested has been completed, the case should be reviewed on the basis of any additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


